

115 HRES 179 IH: To uphold the protections of the freedom of the press.
U.S. House of Representatives
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 179IN THE HOUSE OF REPRESENTATIVESMarch 8, 2017Mrs. Lawrence (for herself, Ms. Jackson Lee, Mr. Cohen, Mr. Rush, Ms. McCollum, Mr. Raskin, Ms. Barragán, Mr. Grijalva, Mr. Conyers, Ms. Kaptur, Mr. Bishop of Georgia, Mr. Kildee, Mr. Foster, and Mr. Welch) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONTo uphold the protections of the freedom of the press.
	
 Whereas the First Amendment prohibits any law that infringes on the freedom of the press; Whereas the American public has relied on the press for over 200 years to stay informed of current events taking place across the country;
 Whereas 6 justices ruled in favor of the Freedom of the Press in New York Times Co. v. United States, with Justice Black concurring, Only a free and unrestrained press can effectively expose deception in government.;
 Whereas the press is often considered to be the Fourth Branch of Government and serves the crucial role of Government watch dog ; Whereas the press plays a crucial role covering Congress and the executive branch;
 Whereas the press has been targeted by unwarranted attacks claiming that they are publishing false news;
 Whereas without the diligent work of media outlets, many Americans will be left without a method to stay informed;
 Whereas inflammatory language disparaging the press is detrimental to the media’s perception by the United States public and leads to unnecessary debate over the validity of news;
 Whereas political parties should refrain from partisan attacks against stories they consider fake news; Whereas the executive branch should refrain from using social media to further alienate reputable news sources by disseminating untrustworthy news;
 Whereas the executive branch should not proclaim that reputable press is the enemy of the American public, nor should they threaten the deterioration of relations between the Government and the press;
 Whereas the executive branch should not praise friendly outlets while criticizing those considered unfavorable:
 Whereas the divide caused by unwarranted attacks on the media will further separate our country and distort reality; and
 Whereas in order for the country to move forward in its best interest, we must respect the factual integrity of individuals reporting on real events taking place across the country: Now, therefore, be it
	
 That it is the sense of the House of Representatives that freedom of the press must be upheld when confronted with unfair attacks.
		